NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0795n.06

                                      Case No. 13-3873                              FILED
                                                                                Oct 22, 2014
                         UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )      ON APPEAL FROM THE UNITED
v.                                                )      STATES DISTRICT COURT FOR
                                                  )      THE NORTHERN DISTRICT OF
RAYMONE CLEMENTS,                                 )      OHIO
                                                  )
       Defendant-Appellant.                       )
                                                  )
                                                  )


       BEFORE: SUTTON and KETHLEDGE, Circuit Judges; ROSENTHAL, District Judge.*


       SUTTON, Circuit Judge. A jury found Raymone Clements guilty of being a felon in

possession of a firearm and ammunition. 18 U.S.C. § 922(g)(1). He appeals the verdict and its

accompanying 275-month sentence, claiming the district court: (1) admitted impermissible

character evidence, (2) admitted impermissible hearsay, (3) erroneously denied oral argument on

his motion for acquittal, (4) committed cumulative error, and (5) imposed an unreasonable

sentence. We affirm.




* The Honorable Lee H. Rosenthal, United States District Judge for the Southern District of
Texas, sitting by designation.
Case No. 13-3873
United States v. Clements
                                                  I.

       Police responded to a call about an agitated bullmastiff tied to a tree. They found that it

had been shot. The bullmastiff’s owner reported that one of her friends, Raymone Clements, had

shot the dog after it had bitten her son several times.

       Clements and local law enforcement were well acquainted. His criminal history contains

sixteen juvenile convictions and fifteen adult convictions, including burglary, armed robbery,

drug trafficking, and the rape of two girls, one seven and one fourteen. After learning of

Clements’ involvement with the shooting, police obtained a search warrant for his 57th Street

apartment. They found two .22-caliber rounds and one .357-caliber round sitting on a bedroom

floor. Federal prosecutors indicted Clements for being a felon in possession of ammunition, and

they issued a warrant for his arrest. See 18 U.S.C. § 922(g)(1).

       Federal agents spotted Clements’ white SUV outside a nearby house on Nursery Avenue.

When Clements walked out, he found the agents waiting. Inside was Betty Williams. She had

arrived there with Clements at 3:00 a.m. that morning. Betty invited the agents into the house.

Once inside, they spotted a small handgun sitting on a cluttered dining room table. Clements

insisted that he did not live there. His friend Shareitta Buffington rented the house, he claimed;

he had stopped by only for the night. Agents, however, found keys to the Nursery Avenue house

in Clements’ pocket and a “new landlord” contact in his mobile phone for Jonathan Schaefer, the

owner of the house. R. 57 at 208–09, 211–13. Clements had recently informed Cleveland

Heights police that he was moving out of his place on 57th Street. His dog also was in the

basement.

       Federal agents secured and executed a search warrant at Nursery Avenue. They found

the gun, a .22-caliber pistol, where they left it. Sitting on the table along with the gun was a



                                                  2
Case No. 13-3873
United States v. Clements
cable bill in Clements’ name, his CPAP machine (for sleep apnea), the machine’s delivery

receipt addressed to Nursery Avenue, his car insurance policy, and a large case of tattooing

supplies (Clements is a tattoo artist). Agents found Clements’ laptop, external monitor, and

printer upstairs. They also discovered several clippings of a newspaper article titled “Man

Accused of Shooting For[r]est the Dog Indicted on Felony.” R. 58 at 23; see Donna J. Miller,

Man Accused of Shooting Forrest the Dog Indicted on Felony, Plain Dealer (Cleveland, Ohio),

Jan. 8, 2013, at B2. Clements’ prescriptions and diabetic supplies were in the house too. Agents

saw nothing to indicate that Shareitta or any other woman lived there.

       Prosecutors added a second § 922(g)(1) count to Clements’ indictment. He pleaded not

guilty, and the case proceeded to trial. The jury found Clements guilty of possessing the

ammunition from 57th Street and the gun from Nursery Avenue. The conviction triggered the

Armed Career Criminal Act and its fifteen-year mandatory minimum sentence. See 18 U.S.C.

§ 924(e). Altogether, the sentencing guidelines recommended a range of 235 to 293 months.

The district court imposed a 275-month sentence.

       Clements appealed his conviction and sentence.        Representing him on appeal (with

supervision by a licensed attorney) is Joel C. Bryant, a student at the University of Michigan

Law School. Mr. Bryant served his client well, and we thank him for his able advocacy.

                                               II.

       The Dog Shooting.      Clements contends that the government erroneously introduced

evidence regarding the dog shooting. See Fed. R. Evid. 403, 404(b); United States v. Hardy,

228 F.3d 744, 748–50 (6th Cir. 2000). This initial challenge triggers a preliminary question:

May we consider the argument at all? At a minimum, Clements agreed that the government

could admit some of the dog-shooting evidence, which suggests he waived (as opposed to



                                                3
Case No. 13-3873
United States v. Clements
forfeited) some or all of this objection. See United States v. Keskes, 703 F.3d 1078, 1089 (7th

Cir. 2013); United States v. Beard, 394 F. App’x 200, 204 (6th Cir. 2010).

       Before trial, the prosecution filed a notice of intent to introduce evidence about the dog

shooting during the trial. By the time of voir dire, the court had not yet ruled on the motion. At

voir dire, Clements’ trial counsel, not the government, introduced the topic. He told the jury

about his client’s involvement in the incident when he asked a dog-related question to a

prospective juror. After Clements’ counsel raised this question, prosecutors asked to approach

the bench. During the sidebar conference, Clements’ counsel agreed that evidence of the dog

shooting would be admissible to explain how the search warrant for the apartment on 57th Street

came about.

       Rather than briefly introduce this contextual piece of background evidence, however, the

government devoted a considerable part of the trial to the topic. Its first witness was the

responding officer, who talked about the dog shooting. Testimony followed from the dog’s

owner and her friend, both present when the dog was shot and both of whom pointed the finger

at Clements. The prosecution then played the hour-and-fifteen-minute tape from Clements’

interrogation for animal cruelty. Next came pictures of the dog before and after the shooting.

       As the government sees it, all of this dog-related evidence fell within the scope of

Clements’ initial knowing and voluntary waiver. That is a heavy lift. No doubt, Clements

waived a challenge to the admissibility of some of this evidence, but it is difficult to say that the

scope of the waiver covered all of it. Clements’ counsel, true enough, never objected to any of

this evidence, which may suggest he never perceived a breach of the agreement. But it is also

possible, and in our view more likely, that counsel merely forfeited any objection to the

government’s introduction of so much evidence on this score. While a party who waives



                                                 4
Case No. 13-3873
United States v. Clements
evidentiary objections may not seek review of them at all, a party who fails to object to the

introduction of evidence may seek plain-error review of the forfeited objection. See United

States v. Olano, 507 U.S. 725, 733 (1993). We apply plain error here.

         To establish plain error, the non-objecting party must show (1) an error (2) that is plain,

(3) that affected the party’s “substantial rights,” and (4) that “seriously affects the fairness,

integrity or public reputation of judicial proceedings.” Puckett v. United States, 556 U.S. 129,

135 (2009) (internal quotation omitted). “Meeting all four prongs is difficult, as it should be.”

Id. (internal quotation omitted). Even if for the sake of argument we assume that it was clear

error to introduce so much evidence about the dog shooting, Clements comes up short on the

third and fourth prongs of the test.

         He faces three problems. First, the dog shooting was relevant to the case. Not only did it

provide context to the warrant issued to search the 57th Avenue apartment, but it also connected

Clements to the Nursery Avenue house. Police found a copy of a newspaper article about the

dog shooting at that address. The article tied Clements to the house if he was a suspect in the

dog shooting, as indeed he was. On this record, it is reasonable to assume that some evidence

about the dog shooting would have come in, no matter what Clements’ counsel had done.

         Second, the government introduced a great deal of unquestionably legitimate evidence

that tended to show that Clements “ha[d] dominion over the premises where the [ammunition or

firearm was] located.” United States v. Black, 5 F. App’x 461, 466 (6th Cir. 2001); see United

States v. Layne, 192 F.3d 556, 572 (6th Cir. 1999); cf. United States v. Arnold, 486 F.3d 177,

180–84 (6th Cir. 2007) (en banc). Start with the Nursery Avenue house, where the gun was

found.    Federal agents found the house by spotting Clements’ white SUV parked outside.

Clements admitted to sleeping there overnight.        The house keys were in his pocket.        His



                                                  5
Case No. 13-3873
United States v. Clements
possessions were inside, many of them not the kinds of things one would bring for a brief visit.

Then there is the “new landlord” mobile-phone contact for the house’s owner. The owner

testified at trial that he dealt directly with Clements when renting the property. Clements’ name

originally appeared on the lease—at least until Clements called the owner after being released

from jail and asked to transfer it to his friend Shareitta Buffington. The same is true for the 57th

Street apartment. Clements told authorities that he lived there, and police discovered three

bullets inside. Two of the rounds measured at .22 caliber, the same as the gun at Nursery

Avenue. And all three rounds sat in plain view. In addition, a government witness testified that

she had seen the gun Clements was charged with possessing in his car sometime before the dog

shooting. And Clements himself told a police detective that he had recently seen and heard a

small pistol matching the description of that gun.

       Third, both parties put this evidence in context during closing arguments. They both

explained that the dispositive issue in the case was not whether Clements had shot the dog. In

light of this qualification and all of this evidence, it is difficult to say that any error affected

Clements’ “substantial rights” and “seriously affect[ed] the fairness, integrity or public

reputation” of the proceeding. Puckett, 556 U.S. at 135.

       Statements by Betty Williams. Clements next challenges the admission of statements that

Betty Williams made to federal agents Nathan Honaker and Jean-Marc Behar at the Nursery

Avenue house and that were repeated by them at trial. As Clements sees it, the statements

(suggesting he lived on Nursery Street) amounted to inadmissible hearsay under Rule 802 of the

Federal Rules of Evidence and violated the Confrontation Clause to boot.

       Clements forfeited his challenges to the introduction of each statement. He did not object

to Agent Honaker’s testimony at trial, meaning plain-error review applies. See Puckett, 556 U.S.



                                                 6
Case No. 13-3873
United States v. Clements
at 135–36. As for Agent Behar, Clements objected to his testimony, but he never stated the legal

grounds for doing so. That too amounts to a forfeiture and what comes with it: plain-error

review. See United States v. Deitz, 577 F.3d 672, 688 (6th Cir. 2009).

       Clements cannot meet this standard. As just shown, considerable other evidence shows

that Clements possessed the firearm and ammunition. That is true with or without Betty’s

statements. See United States v. Hadley, 431 F.3d 484, 507–08 (6th Cir. 2005).

       Clements offers two responses, both unavailing.          He argues that Betty’s statements

constitute the only direct evidence linking Clements to Nursery Avenue. Yet he told agents

virtually the same thing that Betty did: “He stated that . . . [Betty Williams] came with him when

he arrived at the [Nursery Avenue] house” at “approximately 3:00 a.m.” on the morning of his

arrest and that he “fell asleep in a chair in the computer room.”          R. 57 at 250–51.     The

government at all events does not need direct evidence to obtain a conviction under § 922(g)(1).

United States v. Garcia, 758 F.3d 714, 718 (6th Cir. 2014); Arnold, 486 F.3d at 181. Clements

adds that no reasonable juror could tell who owned the gun with so much clutter surrounding it.

But it was his things that created the clutter and thus his things that helped to connect him to the

gun. With or without Betty’s statements, the record strongly supports Clements’ conviction.

Any alleged error thus did not affect his substantial rights.

       Motion for Acquittal. Clements’ next challenge stems from the following series of

events: His counsel filed an unlabeled motion, apparently one designed to move for acquittal

under Criminal Rule 29. The judge overruled it, concluding that “there is evidence on every

count” that, “if believed[,] . . . could prove the defendant’s guilt beyond a reasonable doubt.”

R. 58 at 57. Clements objects that the district court never gave him an opportunity for oral

argument on the unlabeled motion.



                                                  7
Case No. 13-3873
United States v. Clements
       We need not take a position on the point. Any error on that front would be harmless if

the record contained sufficient evidence to send the case to the jury. See United States v.

Reifsteck, 841 F.2d 701, 703–04 (6th Cir. 1988). It did. As noted, the record contains ample

evidence in support of Clements’ conviction for the gun at Nursery Avenue and the ammunition

at 57th Street. Any error in denying the request for oral argument, if error there was, was

harmless.

       Cumulative Error. Even if each of the above errors was harmless on its own, Clements

claims that the combined effect of them made his trial fundamentally unfair. See United States v.

Adams, 722 F.3d 788, 832 (6th Cir. 2013). Even if we accept the premise of this argument—that

the court erroneously admitted each of these items of evidence—that does not take Clements

where he wishes to go.      The amount of unchallenged evidence admitted against Clements

undercuts and in the end defeats this argument.

                                                      III.

       Clements separately claims that his 275-month sentence is substantively unreasonable

because the court placed too much weight on his criminal history and too little on the seriousness

of the offense or the need for deterrence. 18 U.S.C. § 3553(a)(1), (2)(A), (2)(B); see United

States v. Conatser, 514 F.3d 508, 520 (6th Cir. 2008). On appeal, a within-guidelines sentence

receives a presumption of reasonableness. United States v. Vonner, 516 F.3d 382, 389–90 (6th

Cir. 2008).

       Clements has not overcome the presumption. The trial court, it is true, does not mention

the seriousness of the crime or deterrence by name. But “it [is] not incumbent on the District

Judge to raise every conceivably relevant issue on his own initiative” at sentencing, Gall v.

United States, 552 U.S. 38, 54 (2007), particularly where the defendant did not even raise one of



                                                  8
Case No. 13-3873
United States v. Clements
the factors (deterrence). While Clements’ criminal history no doubt was front and center at the

hearing, there was a good reason: That’s what the government focused on. And the length of

Clements’ criminal past deserved the attention it received. “[A] district court does not commit

reversible error simply by attaching great weight to a single factor” that fairly bears on a

sentence. United States v. Zobel, 696 F.3d 558, 571 (6th Cir. 2012) (internal quotation marks

omitted). We routinely have refused to second-guess a district court’s sentencing judgment

simply because it emphasized a defendant’s lengthy and serious criminal history. See, e.g.,

United States v. Peake-Wright, 567 F. App’x 355, 357–58 (6th Cir. 2014); United States v.

Griffin, 562 F. App’x 507, 513–14 (6th Cir. 2014). We decline to do so here.

                                                   IV.

       For these reasons, we affirm.




                                               9